



COURT OF APPEAL FOR ONTARIO

CITATION: Anten v. Bhalerao, 2013 ONCA 499

DATE: 20130729

DOCKET: C55186

Laskin, Rosenberg and Tulloch JJ.A.

IN THE MATTER
    OF an application under subsection 32(1) of the
Health Care Consent Act,
    1996
, S.O. 1996, c. 2, Schedule A, as amended,

AND THE MATTER
    OF AMY ANTEN formerly a patient at ST. MICHAELS HOSPITAL, Toronto, Ontario

BETWEEN

Amy Anten

Appellant

and

Dr. Shree Bhalerao

Respondent

Anita Szigeti, for the appellant

Kiersten Taylor and Melissa Atkin, for the respondent

Heard: June 12, 2013

On appeal from the order/judgment of Justice Carole J.
    Brown of the Superior Court of Justice, dated February 14, 2012, dismissing an
    appeal from the order of the Consent and Capacity Board, dated January 29, 2010.

Rosenberg
    J.A.:

[1]

The appellant, Amy Anten, appeals from the decision of C.J. Brown J.
    dismissing her appeal from the decision of the Consent and Capacity Board. The
    Board (Karen Lindsay-Skynner) upheld a finding of incapacity made by the
    respondent, Dr. Shree Bhalerao. In my view, on this record, the finding of
    incapacity was unreasonable and must be set aside.

A.

THE FACTS

[2]

The evidence presented by the parties before the Board was brief and,
    especially on the part of the respondent, somewhat vague and unfocused. In the
    result, little is known about the appellant. Sometime before November 6, 2009,
    the appellant was admitted to St. Michaels Hospital. It is unclear where the
    appellant was before this time, although she may have been in a nursing home.
    It appears that she was admitted because of the effects of a physical illness, lupus.
    She was diagnosed with this illness when she was 37 years of age. The record does
    not disclose her age at the time of admission. There is no evidence about the
    appellants family history other than that she has at least two sisters, one of
    whom became her substitute decision-maker.

[3]

On November 6, the medical team that was treating the appellant asked
    the respondent for a psychiatric consultation. In his evidence, the respondent,
    rather than testifying about the results of his mental examination of the
    appellant, launched into a confusing chronology of the treatment that she was
    given based on the assumption that she was suffering from a psychosis. The
    respondents concern was whether the psychosis and the lupus were linked. He
    testified that the psychosis predated the lupus and, therefore, the psychosis
    should be re-categorized from psychosis not otherwise specific to schizophrenia.
    He then testified to various medications that were given to the appellant. I
    will return to the question of the medications below. It should be noted that
    there was no evidence as to when the appellant began to suffer psychosis, when
    the initial diagnosis was made, or why the respondent decided to change the
    diagnosis to schizophrenia.

[4]

After describing some of the medications that he either prescribed or
    considered for the appellant, the respondent gave this reason for the regime
    chosen:

The reason for this regime was that typically Ms. Anten would
    say that people were entering her room in the evening and literally
and Im
    making parts of this up
, but its mainly punching her, assaulting her, at
    one point even recently poking her eyes out. So these were common complaints
    that seemed to occur mainly in the evening and throughout the day I have to
    admit, they also occurred, especially on the various visits that we had had
    that she was convinced that there were people that did not belong in the
    hospital as well as belonged in the hospital who were assaulting her and
    hurting her. Again, we tried our best to address those issues and tried our
    best to assure her that they werent happening, but again,
I mean its her
    word against ours
and we tried our best to alleviate that by using that
    kind of floor [sic] of medications. [Emphasis added.]

[5]

The respondent gave some other hearsay evidence about the course of the
    appellants mental state. For example, he testified that what I do know is
    that the appellant was in the community at a home and there were no concerns
    with her cognitive functioning, but there has been a decline in her psychotic
    symptoms.

[6]

When the chairperson attempted to elicit evidence from the respondent
    about the application of the two-part test for capacity, the respondent
    explained that the appellant did not believe she had an illness and believed that
    the persecutory delusions were true. He continued as follows: Theres a lack
    of understanding that her delusional system is affecting her ability to
    receiveto appreciate.

[7]

In response to a leading question, the respondent agreed that the
    appellant did not have the ability to understand that she was affected by an
    illness. As to the ability to appreciate the consequences of a decision
    respecting treatment, the respondent testified that if the appellant understood
    that her illness existed and that there was a reasonable treatment for it, then
    shed be able to apply it to herself. He testified that the schizophrenia and
    delusions were blurring her full understanding of the illness which in turn
    blurs her ability to appreciate it and apply it to herself. That in turn, he
    testified, affects treatment and her decision whether or not to take it.

[8]

The respondent concluded his testimony by stating that he was just
    going to throw in that:

[T]here is a fair amount of collateral evidence from her sister
    who supports this paranoia and the worry. There is evidence from the previous
    nursing home before we did get collateral, and there is evidence from the
    general internal medicine people on this floor. The social workers on this
    floor as well as there is material in the chart, I guess, from the nursing
    staff as well, that support that the paranoia is very I guess diverse.

[9]

The respondents evidence about the medication regime and the effect of
    that medication on the appellant was confusing. It appeared that the first
    medication, including the anti-psychotic Risperidone, was at some point given
    to the appellant in her orange juice, to improve her compliance. It was
    unclear when this medication regime began, when the hospital began to give it
    to her in her orange juice and whether the appellant knew it was in her orange
    juice. Then, on December 21, the appellant was given Risperidone in an
    injectable form. However, the appellant objected because of side effects.

[10]

According
    to the respondent, the appellant was saying that [the drugs] were causing her
    to kill her and again, we were doing our best to accept the fact that she was
    telling us the truth but on our exams we couldnt elicit anything that suggested
    that it was harmful. He testified that there was no reason not to give the
    medication from a side effect profile. At some point, again it is unclear
    when, the medication was stopped.

[11]

The
    appellant also testified. She testified that in addition to lupus, she was
    suffering from some dementia but denied that she had a history of schizophrenia.
    She attributed her concentration symptoms to powerful antibiotics she had taken
    about a year earlier. These drugs also caused muscle spasms, teeth damage and
    deterioration in her vision.

[12]

The
    appellant believed some of her symptoms were from the pills that she was forced
    to take because, when she takes them, she has more trouble concentrating, more
    vision problems and has trouble walking. She went on:

I feel numb mentally and physically. I feel more angry and more
    depressed and I do start feeling as if people are harming me. Although I did
    before, but it appears from what [the respondent] said that I was being given
    medicine before I even realized it. So it could be as a result of this medicine
    entirely that I have made such, um, made such admissions that people were
    harming me but there was a particular patient who was here and she left
    recently about a half a week ago, and I believe she was harming me while I was
    sleeping.

[13]

The
    appellant explained how she knew that this patient, Mrs. Moore, was harming
    her. She heard footsteps outside her bedroom at night and when she woke up in
    the morning she had bruises on her tailbone, a dent in her nose, pain in her
    face, ribs, stomach and sternum. She said this patient also stood outside her
    room saying terrible things. She also described an incident in a donut shop
    where this same patient attacked her and had to be restrained by her aide.
    After Mrs. Moore left, nothing else happened. She has not been waking up with
    any of the pains. She agreed that she was never treated for any physical
    injuries.

[14]

The
    appellant was asked by the Chairperson as to what she understood about her medication.
    She responded: Well I understand that when I take it Im supposed to stop
    thinking this way. She went on to testify that the medication didnt help
    anything. It didnt change anything about the way I felt because I dont
    believe Im ill. She further testified that she did not notice any benefits
    and had all these side effects. She believed that if she did not take the
    medication, she would feel much better. She also believed that it was possible
    she started to imagine things when she was on the medication.

(1)

Reasons of the Board

[15]

The
    Board began its reasons with a short review of the facts. In the course of
    doing so, it stated that the appellant agreed on December 21, 2009 to try an
    injectable antipsychotic. I point out that there was no evidence to support the
    finding that the appellant ever agreed to take the medication. The Board
    recounted the appellants testimony that she experienced some dementia from the
    drugs, that the drugs were of no benefit to her, and that she was being
    assaulted by another patient. According to the respondent, these attacks had
    not occurred; the respondent testified that she had schizophrenia and that the
    lupus was a separate issue.

[16]

The
    Board found that the appellant was incapable because she was not able to
    appreciate that there was a possibility that she was affected by the
    manifestation of a condition. The illness had taken away her insight into her
    condition; she was unable to appreciate the ongoing symptomatology which was
    linked directly to her illness. The Board preferred the evidence of the doctor
    with respect to whether attacks by another patient were actually occurring.
    The Board concluded with the following:

In the respectful opinion of the Board member, the illness had
    stolen As ability to appreciate that she herself had a condition. As a result,
    she was unable to appreciate that treatment with antipsychotics might have
    benefit for her as she did not believe that she was affected by a condition.
    She was correspondingly unable to appreciate that if she refused treatment, her
    psychosis would continue unabated and potentially deteriorate. When asked, A
    did not perceive any potential negative consequences of refusing treatment,
    only positive benefits.

A stated that she did not want to take antipsychotics as they
    caused headaches, thirst, numbness.

(2)

The Reasons of the
    Appeal Judge

[17]

After
    reviewing the evidence, the findings of the Board, and the relevant legal
    principles, the appeal judge considered whether the corroboration requirement
    in s. 14 of the
Evidence Act
, R.S.O. 1990, c. E.23, had been met. She
    found that it had in these terms:

The Board was in the best position to hear the evidence and
    observe and assess the demeanor and comportment of both witnesses, all of which
    served to corroborate the Respondents testimony.

[18]

The
    appeal judge then held that there was evidence to support the finding of
    incapacity not only from Dr. Bhalerao, but also from Ms. Anten herself to
    satisfy the two-step test for incapacity. The appeal judge was also satisfied
    that the Boards reasons were sufficient when considered with the record.

B.

THE ISSUES

[19]

The
    appellant submits that the evidence was not sufficient to support a finding of
    incapacity, that the appeal judge erred in finding there was corroboration
    within the meaning of s. 14, and that the reasons of the Board were inadequate.

C.

ANALYSIS

(1)

Standard of Review

[20]

The
    leading case on the interpretation and application of s. 4 of the
Health
    Care Consent Act, 1996,
S.O. 1996, c. 2, Sch. A (
HCCA
) is
Starson
    v. Swayze
, [2003] 1 S.C.R. 722. Absent an error of law, the standard of
    review is reasonableness.

(2)

The Benefits of
    Treatment

[21]

The
    statutory test for capacity in s. 4 of the
HCCA
comprises two
    criteria. First, that the person be able to understand the information relevant
    to making a treatment decision, and second, that the person be able to
    appreciate the reasonably foreseeable consequence of his or her decision:
Starson
,
    at para. 78.

[22]

In
Starson
, Major J., speaking for the majority, began his analysis by
    making two key points about this test. First, the patient must be able to
    recognize the possibility that he or she is affected by a mental condition.
    Second, and of particular relevance to this case, the focus of the test is on the
    ability to appreciate the consequences of the decision, and not on actual
    appreciation. He described the inquiry in these terms, at para. 80:

In practice, the determination of capacity should begin with an
    inquiry into the patient's actual appreciation of the parameters of the
    decision being made:
the nature and purpose of the proposed treatment; the
    foreseeable benefits and risks of treatment; the alternative courses of action
    available; and the expected consequences of not having the treatment
. If
    the patient shows an appreciation of these parameters  regardless of whether
    he weighs or values the information differently than the attending physician
    and disagrees with the treatment recommendation  he has the ability to
    appreciate the decision he makes: see Roth, Meisel and Lidz,
supra
, at p. 281. [Emphasis added.]

[23]

In
    my view, this inquiry must start with some evidence as to the foreseeable
    benefits and risks of treatment and the expected consequences of not having
    treatment.

[24]

Two
    key findings by the Board focus on the benefits of treatment. First, the Board
    found that, as a result of her illness, the appellant was unable to appreciate
    that treatment with antipsychotics might benefit her. Second, because of her
    illness, the appellant was unable to fully perform the risk-benefit analysis:
    she was unable to weigh her concerns about side effects against the fact that
    without treatment the psychosis would continue unabated. Both of these
    findings depended on evidence that treatment with the anti-psychotic drug would
    indeed provide a benefit to the appellant. There was no evidence to support
    such a finding. To the contrary, while there was unchallenged evidence from the
    appellant of the side-effects of treatment, the respondent offered no evidence
    of any benefit to the appellant.

[25]

The
    error by the Board is almost identical to the error made by the Board in
Starson
.
    Speaking for the majority, at paras. 97 to 102, Major J. pointed out that the
    Boards finding that the patient in that case failed to appreciate the
    foreseeable benefits of treatment was not supported in the record. As he said
    at para. 98: There was no evidence that the proposed medication was
likely
to ameliorate Professor Starsons condition.

[26]

The
    Board in this case also made another error identified in
Starson.
At paras.
    103-108 of that decision, Major J. considered the Boards finding that Starson
    did not appreciate the consequences of his decision to refuse medication. He
    observed that there had been speculation that Starsons condition had begun to
    deteriorate because of a lack of treatment but little evidentiary basis to
    gage the validity of that speculation. In this case, even speculation was
    missing. I find no evidence in this record to support the Boards conclusion
    that without treatment the [appellants] psychosis would continue unabated.

[27]

For
    these reasons, in my view, the finding of incapacity was unreasonable and
    cannot stand.

(3)

Corroboration

[28]

It
    was common ground that s. 14(1) of the
Evidence Act
applied in this
    case, and that, in order for the Board to uphold the respondents finding of
    incapacity, the respondents evidence had to be corroborated. Section 14(1) provides
    as follows:

An opposite or interested party in an action by or
    against one of the following persons shall not obtain a verdict, judgment or
    decision on the partys own evidence, unless the evidence is corroborated by
    some other material evidence:

1. A person who has been found,

i. incapable of managing property under the
Substitute
    Decisions Act, 1992
or under the
Mental Health Act
,

ii. incapable of personal care under the
Substitute
    Decisions Act, 1992
, or

iii. incapable by a court in Canada or elsewhere.

[29]

The
    Board did not expressly consider the requirements of this provision, but the
    issue of corroboration was considered by the appeal judge. The appellant
    submits that the appeal judge erred in finding that the respondents evidence
    was corroborated. The appeal judges conclusion on corroboration was simply
    that the Board was in the best position to hear the evidence and observe and
    assess the demeanour and comportment of both witnesses, all of which served to
    corroborate the Respondents testimony. I have some difficulty with this conclusion.

[30]

I
    accept that in an appropriate case a physicians evidence can be corroborated,
    within the meaning of s. 14, by a patients own evidence. It would have been
    preferable if the appeal judge had identified what part of the appellants
    evidence corroborated the respondents evidence, since, on my reading of the
    record, the appellant contradicted the respondent on virtually every
    substantive issue. The appellant disputed the respondents evidence that she
    had a prior diagnosis of schizophrenia and that she had not been assaulted. She
    denied that her condition improved with medication or that she obtained any
    benefit from treatment. Without more, it is not apparent how any of the
    appellants evidence could be said to have corroborated the respondents
    evidence.

[31]

The
    respondents evidence of the appellants mental illness stood alone, except for
    a peculiar comment at the conclusion of his testimony when, in his words, he was
    just going to throw in that:

[T]here is a fair amount of collateral evidence from her sister
    who supports this paranoia and the worry. There is evidence from the previous
    nursing home before we did get collateral, and there is evidence from the
    general internal medicine people on this floor. The social workers on this
    floor as well as there is material in the chart I guess, from the nursing staff
    as well, that support that the paranoia is very I guess diverse.

[32]

While
    hearsay may well be admissible on this type of hearing, see
Statutory
    Powers Procedure Act
, R.S.O. 1990, c. S.22, s. 15, there must be some
    basis for finding that the evidence is sufficiently reliable: see
Starson
,
    at para. 115. This testimony from the respondent was so entirely lacking in
    detail that it provided no basis upon which the Board could make a reasonable
    decision.

[33]

This
    being said, given my conclusion on the insufficiency of the evidence to support
    a finding of incapacity, which is determinative, I need not deal further with
    the issue of corroboration or the adequacy of the Boards reasons.

D.

DISPOSITION

[34]

Accordingly,
    I would allow the appeal and set aside the order of the Board.

[35]

At
    the hearing of this appeal, which came almost three and a half years after the
    Boards decision, we were informed that there had been several further
    decisions concerning the appellants capacity. In these circumstances, nothing
    would be gained by ordering a new hearing.

[36]

I
    wish to conclude by thanking counsel for their submissions. I particularly wish
    to thank Ms. Szigeti, who originally acted as amicus counsel on this case but
    agreed to act as counsel for the appellant when the appellant, due to illness,
    was unable to attend the hearing and asked that Ms. Szigeti act as her counsel.

Released: JIL  July 29, 2013

M. Rosenberg J.A.

I agree. J.I. Laskin
    J.A.

I agree. M.H.
    Tulloch J.A.


